Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  February 7, 2018                                                                 Stephen J. Markman,
                                                                                              Chief Justice

                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
  155631                                                                               David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                        Kurtis T. Wilder
                                                                                  Elizabeth T. Clement,
  OLIVIA FAY DENNIS,                                                                               Justices
            Plaintiff-Appellee,
  v                                                      SC: 155631
                                                         COA: 331503
                                                         Allegan CC: 13-052663-DM
  STEVE TYLER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.

        MARKMAN, C.J. (dissenting).

          I respectfully dissent from this Court’s order denying leave to appeal. I would
  grant leave to appeal because I believe that the Court of Appeals majority likely erred by
  concluding that defendant was not an “affiliated father” under MCL 722.1433(1) of the
  Revocation of Paternity Act (ROPA), MCL 722.1431 et seq., on the basis of an incorrect
  interpretation of that provision in Glaubius v Glaubius, 306 Mich. App. 157, 168 (2014).
  Moreover, the Court of Appeals’ application of this standard here “will cause material
  injustice,” MCR 7.305(B)(5)(a), in that a child may effectively be left without a father.

         BT was born to plaintiff Olivia Fay Dennis on July 26, 2012. Plaintiff married
  defendant Steve Tyler the next day. The birth certificate identified defendant as the
  father. Defendant believed that he had signed an acknowledgment-of-parentage form for
  BT, but it turned out that he actually did not. On December 4, 2013, plaintiff filed a pro
  se complaint for divorce. In her complaint, plaintiff listed BT under the heading of
  “minor children of the parties born or adopted during or before the marriage” and circled
  the word “before.” She further listed her younger child (BD) under the heading “children
  born during the marriage that are not the husband’s children.” Finally, she indicated that
  it would be “in the best interests of the children that the Court order” reasonable
  parenting time and child support. Nevertheless, on July 7, 2014, seven months after her
                                                                                          2

complaint for divorce had been filed, plaintiff filed a motion requesting an order of
nonpaternity of defendant as to her two children. Plaintiff then obtained a DNA test for
BD, which revealed that defendant was not his father, but failed to obtain one for BT.
When plaintiff sought to obtain a DNA test for BT, the trial court noted her extensive
delay in requesting such a test and ordered the parties to submit a proposed judgment to
the court or the case would be dismissed. Plaintiff submitted a proposed judgment listing
defendant as BT’s father, providing plaintiff and defendant joint legal and physical
custody over BT, and providing defendant “reasonable parenting time.” On December 3,
2014, the court closely reviewed the proposed judgment with the parties, who agreed to
its terms, and then signed it. Plaintiff subsequently filed a motion to revoke defendant’s
paternity, noting that a DNA test conducted after the divorce judgment had entered
demonstrated that defendant was not BT’s biological father. The trial court denied
plaintiff’s motion, but the Court of Appeals majority reversed and remanded for further
proceedings. Dennis v Tyler, unpublished per curiam opinion of the Court of Appeals,
issued March 21, 2017 (Docket No. 331503). Judge MARKEY dissented, concluding that
the trial court had properly determined that defendant was an “affiliated father.” Id.
(MARKEY, J., dissenting).

        The issue is whether defendant’s paternity should now be revoked. Under ROPA,
there are five classifications of fathers. Relevant to this case, MCL 722.1433(1) defines
an “affiliated father” as “a man who has been determined in a court to be the child’s
father.” When analyzing whether defendant here was an “affiliated father,” both the
Court of Appeals majority and dissent relied, as they were bound to do, on that court’s
prior interpretation of “affiliated father” in Glaubius, 306 Mich. App. at 168. In Glaubius,
the plaintiff (mother) and the defendant (father) were married, and a child was born
during their marriage. Id. at 161. The plaintiff filed for divorce, alleging that there was
one child born of the marriage. Id. The parties entered into a consent judgment of
divorce, and the judgment referred to the defendant as the child’s father and granted him
custody and visitation. Id. at 162. Later that year, the plaintiff discovered that the
defendant was not, in fact, the biological father, and she filed a motion to revoke
paternity. Id. at 162-163. The Court of Appeals held that “an affiliated father exists
when, in a court of law, a dispute or question about a man’s paternity has been settled or
resolved and it was concluded by the court, on the basis of reasoning or observation, that
the man is the child’s father.” Id. at 168. The Court reasoned that because the child was
born during the marriage, the divorce judgment merely recognized the presumption of
paternity for a child born during a marriage, and because this presumption was never
challenged, the trial court never “determined” the issue of paternity. Id. at 171.1

1
 The defendant in Glaubius appealed the Court of Appeals’ decision to this Court, which
granted leave to appeal, asking the parties to brief, inter alia, “(1) whether the defendant
was merely the ‘presumed father’ of the minor child, see MCL 722.1433(4), or whether
he was the ‘affiliated father,’ see MCL 722.1433(2), due to certain aspects of the parties’
divorce judgment—provisions that ‘t[ook] as confessed’ the complaint allegation that the
                                                                                           3

Accordingly, it concluded that the defendant was not an “affiliated father” under MCL
722.1433(1). Id.

       I believe that Glaubius likely erred by interpreting MCL 722.1433(1) to require a
determination “by a court” when it actually requires only a determination “in a court.”
The use of the word in suggests that an “affiliated father” may exist even if the court has
not separately decided paternity. The parties here, at least arguably, did have it
determined “in a court” that defendant was the child’s father when they agreed and
finalized their consent judgment of divorce. Based on this understanding, when a
controversy over paternity has been finalized in a court, the father is an “affiliated
father.” The proper interpretation of ROPA, which was enacted only in 2012, constitutes
an “issue involv[ing] a legal principle of major significance to the state’s jurisprudence,”
MCR 7.305(B)(3), and therefore I would grant leave to appeal to reconsider Glaubius’s
interpretation of MCL 722.1433(1).2

       Additionally, I believe that the Court of Appeals majority’s application of the
Glaubius standard “will cause material injustice.” MCR 7.305(B)(5)(a). Under ROPA,
the paternity of an “affiliated father” may only be revoked if “paternity was determined
based on the affiliated father’s failure to participate in the court proceedings . . . .” MCL
722.1439(1). Because defendant here participated in the proceedings, if he were an




parties had had one child, that referred to the parties as mother and father, and that
provided for child custody and visitation.” Glaubius v Glaubius, 497 Mich. 929 (2014).
However, the appeal was dismissed before oral arguments by stipulation of the parties.
Glaubius v Glaubius, 498 Mich. 899 (2015).
2
  Moreover, it is questionable whether the Court of Appeals majority correctly applied
Glaubius to the present facts. In Glaubius, the Court of Appeals held that defendant was
not an “affiliated father” because the court did not determine his paternity, but rather
merely recognized the presumption of paternity for a child born during a marriage.
Glaubius, 306 Mich. App. at 171; MCL 722.1433(e). Here, by contrast, there is no
statutory presumption because the child was born one day before the marriage. Thus,
when the issue was raised and the trial court entered a judgment of divorce naming
defendant as the father, this arguably “determined” the issue. It is unclear, under
Glaubius, how focused, or how exclusively focused, a judicial proceeding must be upon
the father’s status in order to give rise to an “affiliated father” determination. Thus, even
if Glaubius did correctly interpret MCL 722.1433(1), I would still grant leave to appeal to
consider whether the Court of Appeals majority properly applied its standard to the
instant facts.
                                                                                                                4

“affiliated father,” his paternity could not be revoked. By contrast, if defendant is not an
 affiliated father, he does not fit within any of the five classifications of fathers in MCL
 722.1433, and therefore his paternity would likely be revoked.3

        Of utmost importance in cases involving child custody and paternity is to protect
the best interests of the child. Defendant here is the only father that BT, who is now five
years old, has ever known, and there is nothing in the record to indicate the identity of
BT’s biological father. Defendant has cared for BT since birth and has repeatedly and
unequivocally sought to remain BT’s father, notwithstanding the DNA test that showed
he is not BT’s biological father. Moreover, defendant has presumably used his joint
custody and parenting time since the divorce judgment was entered to continue to
maintain and strengthen his bond with BT. It is undisputedly in the best interest of a
child to have a strong relationship with a father who loves and cares for him, as opposed
to having no father at all. Accordingly, applying Glaubius’s interpretation of MCL
722.1433(1) in this case will almost certainly “cause material injustice” because BT will
likely be deprived forever of a committed and loving father. MCR 7.305(B)(5)(a).4

       Rather than deny leave to appeal, which effectively maintains the Glaubius
standard as the binding interpretation of MCL 722.1433(1) for all Michigan courts, and to
allow a child to be deprived of a father on the basis of that likely erroneous interpretation,
I would grant leave to appeal.




3
  It is deeply worth noting that defendant married plaintiff one day after the child was
born, leaving him only one day shy of being a “presumed father” under MCL
722.1433(e), and that he believed—albeit incorrectly—that he had signed an
acknowledgment of parentage form for BT, which would have made him an
“acknowledged father” under MCL 722.1433(a).
4
  That this result “will cause material injustice” is further supported by the fact that, as
Judge MARKEY noted in her dissent, plaintiff, “from the child’s birth, deliberately and
repeatedly asserted in many contexts that defendant was BT’s father,” such as on the
child’s birth certificate and in her complaint for divorce (in which she sought child
support from defendant). Dennis, unpub op at 5 (MARKEY, J., dissenting).



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          February 7, 2018
        s0123
                                                                              Clerk